SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Pacer Funds Trust Address of Principal Business Office: 16 Industrial Blvd, Suite 201 Paoli, Pennsylvania19301 Telephone Number (including area code): (610) 644-8100 Name and Address of Agent for Service of Process: Joe M. Thomson, Chairman and President Pacer Funds Trust 16 Industrial Blvd, Suite 201 Paoli, Pennsylvania19301 With Copies to: Diana E. McCarthy Joshua B. Deringer Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Paoli and the State of Pennsylvania on the 15th day of January, 2015. Pacer Funds Trust By: /s/ Joe M. Thomson Joe M. Thomson President, Chairman of the Board and Trustee Attest: /s/ Sean E. O’Hara Sean E. O’Hara Treasurer
